                        UNITED STATES BANKRUPTCY COURT
1                       SOUTHERN DISTRICT OF NEW YORK

2    In re:                                     Chapter 13
                                                Case No. 16-22556-shl
                   JUSTO REYES,                 White Plains, New York
3
                                        Debtor. July 21, 2021
4

5                                    AGENDA

6    ●   (DOC 107) LINDA M. TIRELLI, DEBTOR'S ATTORNEY APPLICATION FOR
         FINAL PROFESSIONAL COMPENSATION FOR THE PERIOD: 4/21/16 TO 5/24/21
7        FOR FEES: $36001.67 AND EXPENSES: $280.91

8    ●   CONFIRMATION OF THE CHAPTER 13 PLAN

9    ●   (DOC 109) THIS COURT'S ORDER DIRECTING FUTURE FILING PROCEDURES
         FOR THIS CHAPTER 13 CASE
10
     ●   (DOC 16) SPECIALIZED LOAN SERVICING LLC'S OBJECTION TO
11       CONFIRMATION OF THE CHAPTER 13 PLAN

12   ●   (DOC 105) THIS COURT'S ORDER DIRECTING FUTURE FILING PROCEDURES
         FOR THIS CHAPTER 13 CASE
13
     ●   (DOC 97) TRUSTEE'S MOTION TO DISMISS THIS CHAPTER 13 CASE
14

15

16

17

18

19

20

21

22

23

24

25
                                                                         2
                              A P P E A R A N C E S
1
     For the Debtor:                LINDA M. TIRELLI, ESQ.
2                                   Tirelli Law Group
                                    50 Main Street - Suite 1265
3                                   White Plains, New York 10601
                                    (914) 732-3222; (914) 517-2696 fax
4
     For the Office of the          DENNIS JOSE, ESQ.
5    Chapter 13 Trustee:            399 Knollwood Road, Suite 102
                                    White Plains, New York 10603-1936
6                                   (914) 328-6333
7    For the U.S. Trustee:          ANDREW VELEZ-RIVERA, ESQ.
                                    201 Varick Street
8
                                    New York, New York 10014
9                                   (212) 510-0500

10   Transcriber:                   AA EXPRESS TRANSCRIPTS
                                    195 Willoughby Avenue, Suite 1514
11                                  Brooklyn, New York 11205
                                    (888) 456-9716; (888) 677-6131 fax
12                                  aaexpress@court-transcripts.net

13              (Proceedings recorded by electronic sound recording)

14

15

16

17

18

19

20

21

22

23

24

25
                            Justo Reyes - 7/21/21                          3

1             MR. JOSE:    The next matter is 16-22556, Justo Reyes.

2             MS. TIRELLI:     Good afternoon, Your Honor, Linda

3    Tirelli, on behalf of the debtor, Mr. Reyes.     This is my fee

4    application.

5             THE COURT:     All right.   So, I did see the trustee's

6    opposition to the fee application.     And then I saw the debtor's

7    affidavit that was filed in support of the fee application, so I

8    have the original application at Docket 107, the objection at

9    108, and the affirmation in support at Docket 111.      I don't have

10   anything after that that I saw.      I don't know if the parties

11   have had any discussions about this matter or whether I should

12   just share my thoughts.

13            MS. TIRELLI:     May I be heard, Your Honor?

14            THE COURT:     Sure.   Go ahead.

15            MS. TIRELLI:     Your Honor, back on, I believe it was

16   the 20th of April, Your Honor rendered a decision on an adversary

17   proceeding that had been pending for quite some time.       I think

18   the hearing was back in September of 2020.     Your Honor

19   recognized on record that it was the day before the final 60th

20   month of the plan.    And Your Honor gave me the opportunity to

21   file a fee application on record, knowing that it was past the

22   60-month mark.   I did in fact file that fee application.

23            We did meet again on I believe it was June 2nd of 2021,

24   and at that time I believe it was Ms. Preuss who was on the

25   phone call.    We discussed and Your Honor again acknowledged that
                           Justo Reyes - 7/21/21                          4

1    you had given me additional time to file the application, which

2    I did file, so that addressed the trustee's objection in that

3    regard.   The trustee did ask for additional time to review my

4    application, and that is where we are as of now.

5              Now, since June 2, I did have an affidavit from my

6    client.   Because this is a dismissed case, the funds would all

7    be returned to my client, and he has no objection to me being

8    paid directly from the trustee out of the funds that would be

9    going back to him anyway.     So, that's the record as per my

10   notes, and my recollection of the June 2 hearing that we had.

11   And there was no further opposition after the additional time

12   requested by the trustee.

13             MR. VELEZ-RIVERA:    Judge, the trustee's initial

14   opposition essentially was filed because the original motion,

15   was not on sufficient notice.     So, we basically took the

16   position that it was made on short notice and that the five-year

17   limitation had passed, and that the application was made after

18   the expiry of the case.     So, at this point in time, Your Honor,

19   I'm open to the court's thoughts on this.     The trustee would be

20   most comfortable, since the expiry of the case, with the case

21   being dismissed with any funds being returned to the debtor.

22             Now, as to the efficacy and the reasonableness of the

23   fees, judge, there were a significant portion of the activities

24   undertaken in the adversary proceeding that the Trustee's Office

25   did not have a significant role in.     Our concern essentially is
                            Justo Reyes - 7/21/21                        5

1    whether the estate benefited from the entire process.      And

2    that's why we need the court's help.     The court saw the

3    adversary proceeding or related adversary proceedings in their

4    entirety, so I'm open to the court's thoughts.    It's a

5    significant amount of money in relation to whether there was any

6    benefit to the debtor of the estate.     Any agreements that Ms.

7    Tirelli has with the debtor outside of the bankruptcy case are

8    what they are, but fee applications would have to be granted by

9    the court, and we are comfortable returning the funds to the

10   debtor, judge.   I'm open to the court's thoughts.

11             THE COURT:   All right.

12             MS. TIRELLI:    Your Honor, if I may respond?

13             THE COURT:   Actually, I'd like to just offer my

14   thoughts at this point.    So, a couple of things.   One is, Ms.

15   Tirelli is correct, I was aware of the expiration of the case.

16   And you asked for permission to file a fee application; I said,

17   okay.   That doesn't mean that I was weighing in on the

18   appropriateness of the fee application in terms of the

19   expiration of the case.    It means that I'm giving you an

20   opportunity to make a fee application request and argue the

21   merits.   So, this is similar to a discussion we had in a

22   different case where I allowed you to convert it to chapter 11

23   from chapter 5, and I think you said, well, the court agreed

24   that that was fine, and actually that order in that particular

25   case said subject meaning the eligibility requirement.       So, it's
                           Justo Reyes - 7/21/21                          6

1    a similar thing, which is, I can't prejudge these things.      And

2    so, what you get is a turn at bat.    It doesn't mean that I've

3    weighed in on whether the request itself is appropriate, it just

4    means that you get to make a request.    And frankly, it's your

5    right to do that anyway.   So, that's just important to

6    understand because, otherwise, the alternative is that I'm going

7    to be making rulings essentially before I have an application in

8    front of me, without anybody briefing anything, or presenting

9    any issues to me, and that's not the way this system works.

10              And in fact, there is authority that raises concerns

11   about the ability to pay administrative expenses once the plan

12   expires.   In re Cripps, 549 B.R. 836, 853 (Bankr. W.D. Mich.

13   2016), confirmed 566 B.R. 172 (W.D. Mich. 2017)     And it says

14   that an applicant's request for administrative expense in that

15   case is untimely based on the fact that the case expired.      And

16   there's a similar decision at Cornelison v. Wallace, 202 B.R.

17   991, 993-94 (D. Kan. 1996).

18              So, turning to the request itself, I have serious

19   concerns about the amount here.   I know this is an older case.

20   It's a 2016 case, but it's a request for $36,000.    I appreciate

21   that the debtor has a view about what's okay to pay.     That's not

22   the only consideration for me.    I think the trustee is right in

23   focusing on the benefit to the estate.    There was an

24   unsuccessful loss mitigation.    There are a lot of costs here

25   relating to that.   There are costs relating to the class action,
                             Justo Reyes - 7/21/21                         7

1    the merits of which, and the concerns about, are laid out in

2    that decision.    It did take a while to render that decision.

3    That's sort of an occupational hazard.      And it is what it is.

4               There's also a tremendous amount of partner time here.

5    If you look at the hours, 46.2 hours versus 3.7 hours for

6    associate time, and the associate here is Ms. Lehning, who's

7    highly competent.    So, I have a lot of concerns here.    But none

8    of this precludes the money being returned to the debtor and

9    that being handled that way.      So, those are my thoughts.    So,

10   Ms. Tirelli, you wanted to add something?

11              MS. TIRELLI:   Yes, Your Honor, I do, actually.      Ms.

12   Lehning has only been an associate with my firm not even a year

13   now.    That as COVID related, I did take her on.    I want to say

14   that prior to that there were hardly any fees charged regarding

15   the adversary proceeding.     That was handled by outside counsel,

16   and that really had very little to do with me.      I had some

17   involvement in that, but a very, very little percentage.        And

18   there is no written objection for the trustee, so I don't know

19   what percentage the trustee is actually objecting to on that

20   note.

21              We did do two 363 sales.    The first one never actually

22   closed.   We had to go back and re-do it again.     We did have a

23   lengthy loss mitigation --

24              THE COURT:   No, no.   Ms. Tirelli, I have to look at

25   these fee applications myself; that's what I do.      So, I'm
                             Justo Reyes - 7/21/21                            8

1    familiar with what's in there.       I'm not going to spend the time

2    going through chapter and verse of everything.       I was aware

3    there were sale issues in here, there are very detailed fee

4    records, which I appreciate, and I understand that.       My question

5    for you, though, is, the trustee's made its suggestion about how

6    to handle this in a way that they feel comfortable.       I've

7    identified concerns that I have that are some of the same

8    concerns and some different concerns.      So, my question to you

9    is, do you want to think about how you want to handle this?         Do

10   you want me to make a ruling?      What is it that you want to do?

11              MS. TIRELLI:    Your Honor, I'd like my motion to be

12   granted.   I filed the motion after the court gave me permission

13   on record to file this motion.       Your Honor gave me the time to

14   do it, and I did it.      We spoke about this again on June 2.     I'll

15   have to order the transcript.

16              THE COURT:   So, you want me to make a ruling

17   notwithstanding the concerns I've identified?

18              MS. TIRELLI:    Your Honor, the concerns that the

19   trustee has identified are not in writing.      She did not write

20   any of that down.   Okay?    Anything that she had in her original

21   objection was addressed on record on the 2nd of June.      It was

22   addressed.   And the court continued this just to give her time

23   to --

24              THE COURT:   All right.    That's fine.   You want me to

25   make a ruling.   I will tell you that if I make a ruling --
                              Justo Reyes - 7/21/21                          9

1               MS. TIRELLI:    Your Honor, what choice do I have.       Your

2    Honor, I need to get paid.      What choice do I have?'

3               THE COURT:    The other choice you have is for the funds

4    to be returned to the debtor, and you work out whatever you're

5    going to work out with the debtor.

6               MR. JOSE:    Judge, if I may clarify that?

7               MS. TIRELLI:    If you're going to deny my motion, then

8    I certainly would have the right to appeal that, not that I want

9    to go that route necessarily.      But if you deny my motion --

10              THE COURT:    No, you misunderstand me.    I'm trying to

11   tee up options, and I just want to be clear as to what you want

12   to do.    That's all I'm trying to do as to whether you want me to

13   make a ruling.    If you want me to make a ruling, I'll make a

14   ruling.   That's fine.     Mr. Jose?

15              MR. JOSE:    Yes, judge.    I believe the court is well

16   within its discretion to address the appropriateness of fees

17   with or without a trustee's objection.       The trustee's objections

18   set forth what we have set forth so far --

19              THE COURT:    Not only is it appropriate, it's,

20   actually, my job.      That's what I'm supposed to do.    And fee

21   applications are not exactly -- well, that's what I'm required

22   to do under the law when I approve a fee application.        Anything

23   else, Mr. Jose?

24              MR. JOSE:    That's it, judge.    And one more aspect,

25   Your Honor.    I also want to add that to the extent that we are
                               Justo Reyes - 7/21/21                          10

1    returning the funds to the debtor, I also believe it may not be

2    appropriate for Ms. Tirelli to take funds from the debtor

3    without formal approval from the court regarding the fees in

4    question.     These were all matters that were pending in the

5    bankruptcy.

6                THE COURT:    Well, Mr. Jose, I don't know about that.

7                MR. JOSE:    Very good.

8                THE COURT:    If the fees are returned to the debtor,

9    and the debtor and Ms. Tirelli enter into an agreement, they

10   enter into an agreement.       The case would be dismissed.      It's not

11   something that I have real jurisdiction over.          I'm not trying to

12   encourage a back door, but at the same time, I recognize the

13   limits of where I can stick my nose into people's affairs.

14   There are times that people want to decide what they want to do

15   with their money.       That may pay debts, for example, that are

16   debts they don't have to pay in full.          There have been debtors

17   who do that.

18               MR. JOSE:    Understood, judge.

19               THE COURT:    So, I'll stay out of that, and that's one

20   of the reasons why I'm just trying to tee this up as a matter of

21   procedure and what Ms. Tirelli wants to do.          And she can do

22   whatever she wants to do.       That's fine.      I'm just trying to tee

23   it up in terms of what the options are here just in the interest

24   of trying to be fair and transparent to everybody and figure out

25   what people think is the best road for them.          And so, if I'm
                              Justo Reyes - 7/21/21                         11

1    going to make a ruling, then that's fine.         I'll do that.   If

2    there's something else you want to do, then people can consider

3    that option as well.       So, that's all I'm trying to do today.

4    And so, Ms. Tirelli, that's the only question I have that I'd

5    like to get an answer today on.       And if you want me to make a

6    ruling, I'll take the matter under advisement, and I'll make a

7    ruling.

8                MS. TIRELLI:    Your Honor, thank you.     I just have a

9    question for the court, if I may, just so I'm fully

10   understanding what the court is saying.          If Your Honor could

11   just tell me which items Your Honor specifically had issues

12   with, because I wasn't following which specific line items Your

13   Honor had questions on.

14               THE COURT:   I think what I said was that I had several

15   concerns.    The concerns I have are (1) the expiration of the

16   case, (2) the benefits to the estate, which deal both with the

17   loss mitigation, as well as the class action, (3) the partner

18   time.    You identified Ms. Lehning as only a recent associate.

19   But again, you recognize when I approve fees, I don't do so in a

20   vacuum.     There is sort of a going rate for what a chapter 13

21   case take.     Every case is different, and so it's only a rough

22   guide.    But I certainly have had another instance with a

23   different case, different counsel where it was essentially

24   billed almost like a chapter 11, $500 an hour for everything,

25   and the resulting fee I thought was just not consistent with the
                             Justo Reyes - 7/21/21                        12

1    market rate for a chapter 13.     And so, that was the basis for my

2    ruling.   Because I just thought that that's just not an

3    appropriate fee for this kind of case.      And so, that also is a

4    guiding principle my concerns here.

5               So, again, the matter is submitted.    I'm just trying

6    to be as helpful as I can; just to give my thoughts.      When I

7    make a ruling, I reserve the right.      If there's anything else I

8    see, I'll deal with it.     So, I'm just trying to be helpful to

9    give you an idea of where I'm coming from, so that you can make

10   an informed decision about what you want to do.      So, that's what

11   I'm trying to do.

12              MS. TIRELLI:   Okay.   And I appreciate that, Your

13   Honor.    Thank you very much for that clarification.    As much as

14   I know caselaw certainly is in favor of paying attorneys for the

15   work they do, I'm more than happy to (inaudible) at this point

16   because Mr. Reyes is in a bit of dire straits right now himself.

17   He would like to have his funds back as soon as possible, so I

18   think I should just allow my client to get the money.      I don't

19   think the case has been dismissed yet.      I believe right now it's

20   in a holding pattern based on this application.      I could be

21   wrong on that, but I'm quite sure that it's still open.      But, in

22   any case, if it's easier just to simply have the funds returned

23   to the debtor, then I will deal with the debtor outside of

24   bankruptcy.

25              THE COURT:   All right.   Does the trustee have any
                              Justo Reyes - 7/21/21                          13

1    objection to that?

2                MR. VELEZ-RIVERA:    To the extent that Ms. Tirelli is

3    withdrawing the motion for fees, judge, that would be fine.         And

4    the case will be dismissed in due course.         I'm doublechecking

5    the record to see if there's a dismissal motion, judge, and I

6    believe there was one filed in the past, but I will doublecheck

7    that, judge.     But in any event, the case has expired.      We can

8    submit a dismissal motion.

9                THE COURT:   Well, on that score, I did see that there

10   was a trustee's motion to dismiss.       I have   record of it from

11   March of this year discussing.        It's in my notes to get ready

12   for it.     But it sounds like there's no -- is there any party who

13   objects to a dismissal of the case at this point given where

14   things are?

15               (No response.)

16               THE COURT:   All right.    I ask just because I'm not

17   aware whether that motion is an older motion or not.

18               MR. VELEZ-RIVERA:    I doublechecked it, Your Honor.       It

19   was originally scheduled for March 7.       It is not an older

20   motion.     Paragraph 3 of the motion sets forth that the plan is

21   about to expire.     So, that is a cause of action that was set

22   forth in the motion.

23               THE COURT:   So, is there any objection to dismissal of

24   the case?     Which would lead to the trustee remitting the funds

25   back to the debtor.
                            Justo Reyes - 7/21/21                        14

1              MS. TIRELLI:    No, Your Honor, no objection.     And if I

2    could just ask when the funds will be remitted, so I can tell my

3    client?   He's very anxiously awaiting to hear this.

4              MR. JOSE:    Judge, I'm anticipating it will go out in

5    the cycle that ends this particular month, in the beginning of

6    August.   I would have him expect it by the third week of August,

7    just being conservative.    And that's where we are.

8              MS. TIRELLI:    Okay.    Fair enough.   Just so I have

9    something to tell Mr. Reyes.

10             MR. JOSE:    I just want to add that there are some

11   postal delays that we really have no control over, and that's

12   been consistent lately.

13             MS. TIRELLI:    Understood.

14             THE COURT:   All right.     The case is dismissed.   Thank

15   you very much.

16                                     - o0o -

17                               CERTIFICATION

18             I, Rochelle V. Grant, approved transcriber, certify

19   that the foregoing is a correct transcript from the official

20   electronic sound recording of the proceedings in this matter,

21   Case 16-22556, held on 7/21/21.

22

23                                               July 31, 2021

24

25
